Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on June 9, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least JP 2014 024 056 A as an alleged anticipatory “X”-type reference in the Written Opinion associated w/ PCT/JP2018/047811 (i. e. the Applicants’ parent application).  Within this Written Opinion, the international examiner submitted that this JP 2014 024 056 A reference described a process and system for recovering carbon dioxide out a gas by utilizing an absorption column and regeneration column equipped w/ the same claimed branch flowing device (107) that directs the rich absorption solution either back to the absorption column or, alternatively, directs the rich absorption solution to the regeneration column (please note paragraph numbers 9-20 and figure 1 in this JP 2014 024 056 A reference).  
The search of the U. S. examiner produced U. S. Pat. 9,429,318 B2, which describes a similar carbon dioxide recovery unit comprising an absorption column and a regeneration column and is also equipped w/ a valve mechanism (15) for selectively directing the rich absorption solution either back to the absorption column or, alternatively, to the regeneration column (please note the figure on the face 
While the U. S. examiner concedes and admits that these diversion and bypass valves discussed in these JP 2014 024 056 A and U. S. Pat. 9,429,318 B2 references bear some similarity to the Applicants’ claimed requirement that the Applicants’ invention also includes what appears to be same “bypass valve”/”bypass control valve” and “bypass pipe” mentioned in at least the Applicants’ independent claims, the U. S. examiner also notes that the functionality associated w/ the Applicants’ claimed “bypass valve”/”bypass control valve” and “bypass pipe” is completely and utterly different from the functionalities of the these prior art “bypass valves”/”diverters” discussed in these JP 2014 024 056 A and U. S. Pat. 9,429,318 B2 references.
The functionality of the corresponding “bypass valve” in JP 2014 024 056 A is to prevent rapid heat generation in the absorption tower (please note paragraph number 37 in U. S. 2013/0343976 A1, i. e. the English equivalent of JP 2014 024 056 A).  The functionality of the corresponding “bypass valve” in U. S. Pat. 9,429,318 B2 is to result in the absorption process being heated to a lesser degree (please note col. 6 lns. 50-61 in this U. S. Pat. 9,429,318 B2).  In contrast, the functionality of the Applicants’ claimed “bypass valve” is to open when the liquid level of the absorbent solution accumulated at the base of the regeneration tower is below a predetermined level (please note the Applicants’ independent claims 1 and 4).
Since it is axiomatic in U. S. patent law that functional limitations should be evaluated and considered just like any other limitation in the claims as to what they fairly convey to the person having ordinary skill in the art (please note the discussion of the Innova/Pure Water Inc. vs. Safari Water Filtration Systems Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (fed. Cir. 2004) court decision discussed in section 2173.05(g) in the MPEP), then the U. S. examiner is allowing all of the Applicants’ independent claims (as well as the claims directly or indirectly dependent thereon) because the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
	US 2020/0289974 A1; US 2015/0132195 A1 and also US 2010/0095851 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736